EXHIBIT 23.42 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan We hereby consent to the incorporation by reference in the Registration Statement No. 333-89189 on Form S-8 of Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan of our report dated June24, 2010, relating to the financial statements and supplemental schedules of Dollar Thrifty Automotive Group, Inc.Retirement Savings Plan appearing on this Form 11-K for the year ended December 31, 2009. /s/ HoganTaylor LLP Tulsa, Oklahoma June 24, 2010
